 1
 2
 3
 4
 5
 6
 7
                                   UNITED STATES DISTRICT COURT
 8
                                 NORTHERN DISTRICT OF CALIFORNIA
 9
     JEFFREY KATZ CHIROPRACTIC, INC.,
10
                                                         Case No. 18-cv-05400-RS
11                  Plaintiff,
                                                         [PROPOSED] ORDER OF DISMISSAL
12          v.
13
     TIVITY HEALTH SUPPORT, LLC,
14
                    Defendant.
15
16
            All parties have filed a stipulation of dismissal of the entire action. Pursuant to the
17
     parties’ stipulation, and good cause appearing, the Court orders that the entire action is
18
     dismissed, with prejudice with respect to Plaintiff’s individual claims but without prejudice with
19
     respect to the putative class claims.
20
            The clerk is ordered to close the docket.
21
22
     PURSUANT TO STIPULATION, IT IS SO ORDERED.
23
24
     Dated: ____________________
             11/14/19
25
26                                                      __________________________________
27                                                      RICHARD SEEBORG
                                                        United States District Judge
28



                                                     -1 -
